Mr. Chief Justice Bean
delivered the opinion.
1. It is argued that the court erred in overruling the motion to strike from the amended complaint the averment of matters happening after the filing of the original, for the reason that such matters, if proper at all, could have been presented only by supplemental complaint. As a general rule, facts occurring *73after the filing of the original bill should be presented, when proper at all, by supplemental bill and cannot be introduced by amendment: 16 Cyc. 340. But this rule seems to be subject to the exception that if no answer has been filed at the time leave is granted, and amendment made, it is proper to allow matters arising after the original bill was filed to be added by way of amendment: Story, Equity (9 ed.), § 885; I Daniel, Ch. PI. & Pr. *407. But whatever the true rule may be is unimportant in this case. The amended bill does not substantially change the cause of suit or introduce any matter arising after the filing of the original complaint, except the averment that defendant committed adultery with Seed in June, 1904, and this would have been competent as testimony under the averments of the complaint for the purpose of throwing light upon the method and purpose of defendant in securing the deed in question from the plaintiff. The original bill averred that the relations of plaintiff and defendant were strained at the time the deed was made, without setting out the particulars thereof or the reasons therefor. The amended bill, however, sets out these matters more in detail by alleging the relations of the defendant and Seed and her unlawful association with him and guilty love and affection for him. These were matters germane to the original cause of suit and were properly introduced by amendment.
2. The facts in the ease require but a brief notice. No useful purpose would be served by embodying them in an opinion and thus making a public record of the details of the unfortunate estrangement and disagreement between plaintiff and defendant, and the cause thereof or of the circumstances under which the deed in question was made. It is sufficient that we have examined the record and are all of the opinion that the deed was obtained through fraud and deceit with no intent on the part of the defendant to keep and perform her promise, but with the design of abandoning the plaintiff after obtaining his property, and continuing her unlawful relations with her paramour, ’ and that, under such circumstances, plaintiff is entitled to a decree as prayed for: Dickerson v. Dickerson, 34 Neb. 530 (39 *74N. W. 429, 8 Am. St. Rep. 213); Meldrum v. Meldrum, 15. Colo. 478 (24 Pac. 1083, 11 L. R. A. 65); Evans v. Carrington, 2 De G., F. & J. *481; Evans v. Edmonds, 76 E. C. L. 775.
The decree is therefore affirmed. Affirmed.